Citation Nr: 0027058	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  95-07 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for neck disability due 
to exposure to Agent Orange.

2.  Entitlement to service connection for skin disability due 
to exposure to Agent Orange.

3.  Entitlement to service connection for nerve disability 
due to exposure to Agent Orange.

4.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970, including service in Vietnam.  This case came 
before the Board of Veterans' Appeals (Board) on appeal of 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.

A June 1999 rating decision granted service connection for 
pseudofolliculitis barbae and assigned a 10 percent 
evaluation, effective January 15, 1999.  Since no subsequent 
correspondence on this issue has been received from the 
veteran or his representative, the issue of entitlement to an 
evaluation in excess of 10 percent for pseudofolliculitis 
barbae is not part of this appeal.


FINDINGS OF FACT

1.  The veteran's claims for service connection for neck 
disability, skin disability, and nerve disability due to 
exposure to Agent Orange (AO) are not plausible.

2.  All available evidence necessary for an equitable 
determination of the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD) has been 
obtained by VA.

3.  The veteran did not engage in combat with the enemy, and 
there is no credible evidence corroborating any of the 
veteran's alleged service stressors.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for neck disability, skin 
disability, or nerve disability due to exposure to AO.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107(a) (West 
1991); 38 C.F.R. § 3.304(f) (1998); 38 C.F.R. § 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West Supp. 2000). Service 
connection may be granted for any disease initially diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service Connection for Neck, Skin, and Nerve disabilities due 
to AO exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed in 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, acute and subacute peripheral neuropathy shall be 
service-connected, even though there is no evidence of such 
disease during service, if it is manifested to a compensable 
degree within a year after the last date on which the veteran 
was exposed to an herbicide agent during active service.  
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307, 3.309(e) 
(1999).  

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of well-grounded claims.  If 
he has not, his claims must fail, and VA is not obligated to 
assist him in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service medical records do not show any complaint, finding, 
or diagnosis of neck disability, skin disability other than 
pseudofolliculitis barbae, or nerve disability.  

On VA Agent Orange examination in November 1994, the veteran 
said that he had been exposed to Agent Orange in Vietnam.  He 
complained of intermittent neck pain and tingling around his 
shoulders.  Examination revealed some tenderness in the 
cervical spine area on palpation and discomfort on range of 
motion.  General examination of the skin and neurologic 
system was normal.  The diagnoses were exposure to Agent 
Orange and chronic neck pain.  X-rays of the cervical spine 
revealed discogenic sclerosis of the end plate of C5-6 with 
disc space narrowing.  On VA dermatology examination in 
November 1994, the veteran complained of an intermittent 
burning sensation across his back and left hand since 
service.  Examination did not show any skin rash.  The 
diagnosis was dysesthesia of unclear etiology; no cutaneous 
eruption present.  Considerations included diabetes mellitus 
and a primary neurologic disorder.

There is no subsequent medical evidence of neck disability, 
skin disability, or nerve disability, and there is no medical 
opinion of record suggesting that any of these claimed 
disabilities is etiologically related to service.

The only evidence that the veteran has current neck, skin, or 
nerve disability due to service exposure to Agent Orange is 
the theory advanced by the veteran himself.  However, as a 
layman, the veteran is not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  
Therefore, the Board must conclude that the claims for 
service connected for neck disability, skin disability, and 
nerve disability due to exposure to Agent Orange are not well 
grounded.

Service Connection for PTSD

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board also finds that all 
available evidence necessary for an equitable decision on 
this issue has been obtained.  According to the veteran's DD 
Form 214, he was a cook in service; he was not awarded any 
medal or decoration indicative of combat.

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran was "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory and 
consistent with the circumstances, conditions or hardships of 
such service.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).  Section 1154 requires that the veteran 
have actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and would not apply to veterans who served 
in a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  VAOPGCPREC 12-
99.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  As amended, § 3.304(f) provides:  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32807-32808 (1999).

The veteran's service medical records, including his October 
1970 discharge medical history and examination reports, do 
not reveal any complaint, finding, or diagnosis of 
psychiatric disability.  Also on file are multiple 
operational reports for the 4th Infantry Division for 1968 
and 1969.  These records do not mention the veteran by name.  
There is a notation that Pleiku City, Camp Enari, incurred 
mortar and rocket attacks in February 1969; except in one 
instance, the attacks in February were noted to be light and 
sporadic.  No other details were given.  Camp Enari was 
attacked by an enemy force of unknown size in June 1969; the 
enemy managed to penetrate the southern perimeter, but was 
quickly repulsed.

VA outpatient records beginning in October 1995 reveal an 
assessment of marijuana dependence and rule out PTSD in July 
1996 and of likely PTSD, corroboration of wartime history 
needed before making definitive diagnosis, in August 1996.  
It was noted by David Cory, M.D., in September 1996, that the 
veteran had PTSD related to combat.  VA outpatient records 
dated in October 1996 reveal that the veteran had PTSD 
symptoms, which were not considered of sufficient severity to 
meet the diagnostic criteria for PTSD.  VA outpatient records 
in December 1996 and in October and November 1998 contain a 
diagnosis of PTSD.

According to a September 1997 report from the United States 
Army and Joint Services Environmental Support Group 
(redesignated in 1997 as the United States Armed Services 
Center for Research of Unit Records (USASCRUR)), extracts 
from the Operational Reports of the 4th Infantry Division for 
the period from October 1968 to July 1969 document the unit's 
missions and activities, to include attacks in the area of 
Pleiku and Camp Enari, and helicopter incidents as stated by 
the veteran.  According to a December 1998 report from 
USASCRUR, the veteran was assigned to the Headquarters and 
Headquarters Company and Band, 4th Infantry Division on 
September 25, 1968.  This report also reveals that while 
there was evidence of several Simpsons being wounded in 
action, there was no evidence of a PFC Simpson in the 
veteran's unit and insufficient evidence provided by the 
veteran to confirm his contention.

The veteran testified at his personal hearing at the RO in 
October 1998 that he was changed from a cook to a guard soon 
after he arrived in Vietnam, that his airplane was fired at 
as he arrived in Vietnam, his camp was hit by rocket and 
ground attacks, that he was fired at when on truck convoys, 
that he saw two helicopters crash into the side of a 
mountain, that he saw PFC Simpson injured in an attack, and 
that PTSD has been diagnosed.

On VA psychiatric examination in September 1999, the 
diagnosis was history of depressive disorder, history of 
PTSD, and history of cannabis abuse. The examiner concluded 
that the veteran had many elements of PTSD but that the 
current symptomatology did not appear to be acute or intense 
enough to qualify for the full diagnosis.

According to the veteran's DD Form 214, his duty assignment 
was cook.  Although there are diagnoses on file of PTSD and 
Dr. Cory specifically related the veteran's PTSD to combat, 
there is no evidence provided to support this conclusion.  
The Board notes that the record reflects that the veteran did 
not receive any award or decoration indicative of combat.  
Moreover, the record contains no other corroboration of the 
veteran's participation in combat.  The veteran has said that 
he was reassigned to guard duty at Camp Enari and Dragon 
Mountain, and there is some evidence in the file that the 
veteran was at Dragon Mountain and Camp Enari.  However, 
there is no corroborating evidence in the record that he was 
"engaged in combat" while at Dragon Mountain or Camp Enari.  
Although the record indicates some rocket and mortar attacks 
at Camp Enari, there is no corroborating evidence that the 
veteran was affected by these attacks.  There is no 
corroborating evidence that the veteran was on convoys that 
were attacked.  There is also no corroborating evidence on 
file of the veteran being shot at as he arrived in Vietnam, 
of seeing PFC. Simpson being injured, or of seeing two 
helicopters crash into the side of a mountain.  There was no 
PFC Simpson in the veteran's unit and he did not provide 
sufficient information to confirm that a PFC Simpson was 
wounded in action.  While the September 1997 ESG report 
refers to helicopter incidents, the records referred to by 
USASCRUR do not refer to a helicopter crash into the side of 
a mountain. 

In his October 1998 testimony before the RO and in his other 
statements of record concerning the service stressors 
supporting the diagnosis of PTSD, the veteran was unable to 
provide the specific name of any individual who was killed or 
wounded or other specific information which would permit a 
meaningful search of records to corroborate a stressor 
supporting the diagnosis of PTSD.  Finally, the Board notes 
that the VA examiner, on psychiatric examination in September 
1999, concluded that the veteran's psychiatric symptomatology 
was not sufficient for a diagnosis of PTSD.

Without evidence establishing that the veteran engaged in 
combat with the enemy or corroborating evidence of a stressor 
supporting the diagnosis of PTSD, the claim must be denied.


	
ORDER

Service connected for neck disability, skin disability, and 
nerve disability due to exposure to Agent Orange is denied.

Service connection for PTSD is denied.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals




 

